IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DEMARCUS KENARD JOE, §
Plaintiff, §
§
Vv § No, 3:19-cev-00982-S (BT)
§
§
FRANIS MWANGIT et al., §
Defendants. §

ORDER
The United States Magistrate Judge made findings, conclusions and a
recommendation in this case. No objections were filed. The District Court reviewed
the proposed findings, conclusions and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the
United States Magistrate Judge.
Signed this 1 Say of July, 2019.

Ket Blo

UNITED STATES DISTRICT JUDGE

 
